Per Curiam.
Two charges of misconduct made against the respondent by the Association of the Bar of the City of New York have been sustained by the referee. The first relates to his neglect of the interests of his clients. They, however, have suffered little, if any, damage inasmuch as the substituted attorney succeeded in restoring the case to the calendar and it was thereafter settled to their satisfaction. The second concerns the respondent’s alleged conversion of the proceeds of a $100 Liberty bond. The referee has rejected his defense that he was authorized to accept the bond as additional compensation for services. The evidence *366sustains the finding of the referee. The respondent has since paid the proceeds of the bond to his clients.
Under the circumstances disclosed respondent should be suspended for one year with leave to apply for reinstatement at the ■expiration of that term upon proof of his compliance with the conditions incorporated in the order.
Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.
Respondent unanimously suspended for one year.